CHILTON, J.
I concur in affirming this judgment, but do not agree with the Chief Justice altogether in his reasoning. 1 I think the decisions of this court, which he reluctantly follows, give to the Statute a very correct construction, as may be easily shown. The two sections of the Statute which he has quoted, taken together, merely make the stealing of the slaves in Louisiana, and bringing them into Montgomery county by the thief, a stealing of them in Montgomery, and, so far from presenting the legal anomaly he supposes, furnish a striking analogy to the ordinary case of indicting the thief in one county, into which he brings property which he has stolen in another. In that case, the asportation into the county of the venue constitutes the felony in that county, as by these sections the asportation into the county of Montgomery, though the property was stolen in another State by the prisoner, constitutes the larceny in Montgomery.
This State certainly has no right to punish for breaches of the criminal law of another State; but it has the right to say, if thieves from other States bring the stolen property here, they shall be deemed guilty of stealing it here, and shall be “ convicted and punished” as if they had stolen it here. “ In the same manner,” says the act — that is, the indictment is the same, and the venue may be laid in any county through which ite has conveyed the stolen property. The prisoner is presumed-to know the law which makes this larceny, and when charged with stealing in this State, he has but to apply the facts to the *734law to be fully advised of the “ nature and cause of the accusation against him.” And this is an answer to the objection to the indictment, urged upon constitutional grounds. Neither is he indicted for violating one Statute, and punished for the violation of another; but he is indicted and punished for committing the offence denounced by the 18th section of the Penal Code, according as the constituents of that offence, in the given cáse, are prescribed by the 25th section of that Code; and 1 confess that I am unable to perceive any thing incongruous in this.
The plain meaning of the two sections is, that if a person ■ steal property in another State or country and bring it here, his bringing it here makes him guilty of stealing it here-, and he may be convicted and punished precisely as if he had stolen it here; and thus the Statute relieves the State from the necessity of describing accurately the manner in which the offence was committed.